Case 20-23311-JNP   Doc 14   Filed 02/11/21 Entered 02/11/21 15:55:16        Desc Main
                             Document     Page 1 of 2




                                                       Order Filed on February 11, 2021
                                                       by Clerk
                                                       U.S. Bankruptcy Court
                                                       District of New Jersey




 DATED: February 11, 2021
Case 20-23311-JNP   Doc 14   Filed 02/11/21 Entered 02/11/21 15:55:16   Desc Main
                             Document     Page 2 of 2
